DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on June 29, 2022.
Claims 2, 10, 12, and 19 are cancelled.
Claims 21-23 are added.
Claims 1, 3-9, 11, 13-18, and 20-23 are pending.
Claims 1, 3-9, 11, 13-18, and 20-23 are examined.
This Office Action is given Paper No. 20221006 for references purposes only.

Claim Objections
Claims 1, 11, and 20 recite “wherein the smart contract contains computer code when executed implements various functions of a data trading system.” Examiner assumes that Applicant intended “wherein the smart contract contains computer code that when executed implements various functions of a data trading system.” Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-9, 11, 13-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “facilitating, at least partially through the smart contract, a transfer of the data directly from the storage apparatus to a purchaser device of the data purchaser.” This phrase is vague and indefinite because it is unclear whether “a purchaser device of the data purchaser” refers to “the purchaser device of the data purchaser” previously recited, or to “a new purchaser device of the data purchaser.” For purposes of applying the prior art only, Examiner will interpret as “the purchaser device of the data purchaser.” Claims 11 and 20 are similarly rejected. 
Claims 3-4 recite “a purchaser device of the data purchaser.” This phrase is vague and indefinite because it is unclear whether this refers to “the purchaser device of the data purchaser” previously recited, or to “a new purchaser device of the data purchaser.” For purposes of applying the prior art only, Examiner will interpret as “the purchaser device of the data purchaser.” Claims 13-14 are similarly rejected.
Claims 3-4 and 13-14 are vague and indefinite because they rely upon cancelled claims. Thus, the metes and bounds of the claims cannot be determined. For purposes of applying the prior art only, Examiner will interpret claim 3 as depending upon claim 1, and claim 13 as depending upon claim 11.
Claim 8 recites “a purchaser device of the purchaser.” This phrase is vague and indefinite because it is unclear whether this refers to “the purchaser device of the data purchaser” previously recited, or to “a purchaser device of a second purchaser.” For purposes of applying the prior art only, Examiner will interpret as “the purchaser device of the data purchaser.” Claim 17 is similarly rejected.
Claim 20 is vague and indefinite because it includes purely functional limitations without corresponding structure. Specifically, the specification does not clearly link or associate structure(s) for these limitations:
“an initiation module… system”;
“a collection/posting module… blockchain”;
“a search/purchase module… contract”;
“a data transfer module… data”;
“a payment module… account.”
Please see Claim Interpretation below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 11, 13-18, and 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snow (US 2020/0044857) in view of Luedtke et al. (US 11,269,859).

Claims 1, 11, 20
Snow discloses:
invoking a smart contract (digital contract, see [0021]) on a new blockchain (blockchain, see [0021]) upon receiving data information related to a data (inputs, see [0022]) of a data provider (vendor, supplier, or service, see [0021]), wherein the smart contract contains computer code (programming code, see [0022]) when executed implements various functions of a data trading system;
posting, in the data trading system, the data information (data records, inputs, see [0025, 0031]) related to the data, wherein the data is located in a storage apparatus independent (remotely stored, see [0065]) of the data trading system and available for purchase, wherein posting the data information comprises executing the smart contract (execution of the digital contract, see [0025]) to append the data information to the smart contract on the blockchain (generates block of data within the blockchain, see [0031]);
receiving, from a purchaser device of a data purchaser of the data, a compensation (compensation, see [0034]) for the data, wherein receiving the compensation comprises executing the smart contract to append the compensation to the smart contract (document the consideration, see [0038]);
facilitating, at least partially through the smart contract on the blockchain, a transfer of the compensation (log cryptographic coinage and paid or exchanged, see [0038]) from the data trading system to a provider account of the data provider, wherein facilitating the transfer of the compensation comprises executing the smart contract to transfer the compensation to the provider account (document payments, see [0038]).
Snow does not disclose:
Facilitating… purchaser.
Luedtke teaches:
facilitating, at least partially through the smart contract (smart contract, see C62 L27-34), a transfer of the data (transfer ownership, C65 L20-42) directly from the storage apparatus to a purchaser device of the data purchaser.
Snow discloses invoking a smart contract on a new blockchain, posting data information, receiving a compensation for the data, and facilitating a transfer of the compensation. Snow does not disclose facilitating a transfer of the data directly, but Luedtke does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the smart contracts in blockchain environments of Snow with the transfer of data of Luedtke because 1) a need exists for executing digital contracts as blockchain usage is growing (see Snow [0002]); and 2) a need exists for an event-based data intake and query system for providing real-time operational intelligence (see Luedtke C4 L6-20). Transferring data allows for execution of the smart contract.

Claims 3, 13
Furthermore, Luedtke teaches:
posting the data information further comprises searching the data information against a search query received from a purchaser device (search requests from client devices, see C12 L21-34) of the data purchaser.

Claims 4, 14
Furthermore, Luedtke teaches:
posting the data information further comprises: transmitting at least a portion of the data information from the blockchain to a system server when the search query results in a match (see C41 L30-67); and 
outputting from the system server the data information for display (table of results, see C42 L23-32) at a purchaser device of the data purchaser.

Claims 5, 15
Furthermore, Luedtke teaches:
receiving, from a provider device of the data provider, one or more inputs (criteria, see C28 L18-67) corresponding to the data information.

Claims 6, 16
Furthermore, Luedtke teaches:
the information comprises a data interface (user interface, see C38 L16-31) that references a location (source, see C38 L15-67) of the data within the storage apparatus, a description (product name, see C42 L33-53) of the data, and a price (price, see C42 L33-53) for the data.

Claim 7
Furthermore, Snow discloses:
the information posted in the data trading system does not include identity information (anonymous, see [0107]) of the data provider. 

Claims 8, 17
Furthermore, Luedtke teaches:
facilitating the transfer of data comprises executing the smart contract to perform the steps of: 
generating a data-product token (content identifier, see C68 L24-43) comprising at least a portion of the data information corresponding to the data; 
appending the data-product token to the smart contract together with a signature (digital signature, see C68 L24-43, C69 L1-14) of the data trading system; and 
transmitting the data-product token to a purchaser device of the purchaser (client device, see C70 L44-67).

Claims 9, 18
Furthermore, Luedtke teaches:
facilitating a transfer of data further comprises: receiving, from a provider device of the data provider, a verified token (value of the key matches, C72 L23-36) indicating that the transfer of the data associated with the data-product token has been completed.

Claims 21, 22, 23
Furthermore, Snow discloses:
the data trading system does not store a copy of the data (data remotely stored, see [0065]). 

Response to Arguments
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Isaacson et al. (US 2017/0236196) discloses a system and method for transitioning from a first site to a destination site in a one click purchasing site. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

112f analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“an initiation module… system”;
“a collection/posting module… blockchain”;
“a search/purchase module… contract”;
“a data transfer module… data”;
“a payment module… account.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “an initiation module… system” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “an initiation module” coupled with functional language “configured to invoke a smart contract on a new blockchain upon receiving data information related to a data of a data provider, wherein the smart contract contains computer code when executed implements various functions of a data trading system” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The remaining limitations listed above have a similar analysis.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 20 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
general purpose processor (see specification [0071]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.